DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 3/11/2020 for application number 13/828,056.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed have been fully considered and persuasive. 

Applicant argues:  Kaandorp’s “reconstruction phase of the DOM tree” described in paragraph [0097] as traversing “the DOM tree node for node.” (Final Office Action, p. 7). In contrast, none of the cited figures, cited paragraphs [0081] and [0097] noted above, or any other portion of Kaandorp describes “a to-visit list that tracks objects to be visited during a traversal of the object model,” let alone “adding” such objects “to a to-visit list.” In response to Appellant, the Office contends “[t]his

Examiner response:  Applicants arguments are persuasive and the examiner has reopened prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 7, 9, 16, 18, 21-22, 24, 26-27, and 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean US 2009/0046918 in view of Hind US 6,904,562 in view of Kaandorp US 20070266050 in view of Alexander US 20130238783 A1. 

Regarding claim 1, Dejean teaches: 
A method comprising: 

(Fig. 4, item 126 adjusted body zone of document, which appears to be the body of a text document) comprises a first markup language tag (item 112, <A HREF = ‘#FN3>3</A>) comprising a first object identifier (#FN3), wherein the second element (item 122, adjusted note zone) comprises a second markup language tag (Fig. 4 <A Name = “FN3”>, item 110) comprising the first object identifier (#FN3) and a property describing the relationship (the FN shows the two items are linked, linked is the relationship) ([0032] teaches of hot linking document elements using href html markup);

Dejean does not teach:

adding a root object of the object model to a to-visit list that tracks objects to be visited during a traversal of the object model; 
visiting the root object on the to-visit list;   
removing the root object from the to-visit list based on the visiting the root object; and 
adding the root object to a visited list that tracks objects of the object model that have already been visited during the traversal, based on the visiting the root object.

receiving, by a first computing device, an object model that defines a relationship between a first object and a second object; and 

markup language document that represents the first object of the object model as a first element and the second object of the object model as a second element in the markup language document

However Hind teaches:
receiving, by a first computing device, an object model that defines a relationship between a first object and a second object (DOM tree figure 4B, teaches of converting an XML document); and 

creating, based on traversing the object model, a markup language document that represents the first object of the object model as a first element and the second object of the object model as a second element in the markup language document (Col. 15 lines 30+, teaches of converting an XML document by parsing and creating a DOM tree, the DOM tree is then traversed and document information is written using mXML syntax), 
It would have been obvious to one of ordinary skill in the art, having teachings of Dejean and Hind before him before the invention was made, to create the markup language document of Dejean from a document object model as taught by Hind for a better result, of providing more efficient storage [Col. 1, lines 25-31].  
 
However Kaandorp teaches: 
adding a root object of the object model (Kaandorp: Fig. 8 let Node = Rood element) (Kaandorp: [0081], Fig. 2 teaches of receiving a document from a server which and [0097] “the method traverses the traverses node for node” traversing the nodes which is seen as a to-visit list the tracking is done by recursive calls inherent in traversing); 
visiting the root object on the to-visit list (Kaandorp: [0097] “the method traverses the traverses node for node”);   
removing the root object from the to-visit list based on the visiting the root object (Kaandorp [0097] “the method traverses the traverses node for node” traversing involves making a recursive such as Fig. 10A, 22 and 29 "Has child Node child Node” if yes “let Node = Childnode”, after the recursive call is complete, the pointer moves from a current node to a child node repeating until all nodes have been visited); and 
adding the root object to a visited list that tracks objects of the object model that have already been visited during the traversal, based on the visiting the root object (Kaandorp [0097] “the method traverses the traverses node for node” traversing involves making a recursive call such as after the recursive call is complete, the pointer moves from a current node to a child node repeating until all nodes have been visited this is seen as removing the parent node from the to visit list).
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Kaandorp before him before the invention was made, to modify the cited prior arts document object model as taught by Kaandorp for a better result of adding support for custom tags. 

 However Alexander teaches:
to a to-visit list that tracks objects to be visited during a traversal of the object model ([0018] teaches of keeping a visit list of objects visited Fig. 2); 


	
Regarding claim 3, Dejean teaches:
The method of claim 1, wherein the first element comprises a start tag and an end tag (Fig. 4, Dejean teaches of a markup language open and close tags A and /A item 112).  


Regarding claim 7, Dejean teaches:
The method of claim 1, wherein the second markup language tag comprising the first object identifier represents a reference in the object model between the first object and the second object ([0032] teaches of linking objects to each other using HTML tags).  

Claim 9 is similar to claim 1 and rejected for similar reasons.

Claim 16 is similar in scope to claim 1 and rejected for similar reasons.

Claim 18 is similar in scope to claim 3 and rejected for similar reasons.

Regarding claim 21, Kaandorp teaches: 
adding a root object of the object model (Kaandorp: Fig. 9A <cust1> is root element of a sub tree of the DOM) to a to-visit list that tracks objects to be visited during a traversal of the object model (Kaandorp: [0081], Fig. 2 teaches of receiving a document from a server which and [0097] “the method traverses the traverses node for node” traversing the nodes which is seen as a to-visit list the tracking is done by recursive calls inherent in traversing); 
visiting the root object on the to-visit list (Kaandorp: Fig. 9 Fig. 9A <cust1> is root element of a sub tree of the DOM [0097] “the method traverses the traverses node for node”);   
removing the root object from the to-visit list based on the visiting the root object (Kaandorp [0097] “the method traverses the traverses node for node” traversing involves making a recursive such as Fig. 10A, 22 and 29 "Has child Node child Node” if yes “let Node = Childnode”, after the recursive call is complete, the pointer moves from a current node to a child node repeating until all nodes have been visited); and 
adding the root object to a visited list that tracks objects of the object model that have already been visited during the traversal, based on the visiting the root object (Kaandorp [0097] “the method traverses the traverses node for node” traversing involves making a recursive call such as after the recursive call is complete, the pointer moves from a current node to a child node repeating until all nodes have been visited this is seen as removing the parent node from the to visit list).
.

Regarding claim 22, Kaandorp teaches: The method of claim 21, comprising; determining whether a third object referenced by the root object is on the visited list (Kaandorp: [0097] teaches of traversing a tree node for node traversing a tree involves recursive calls visiting each node until a null pointer is reached, which signifies the end of the tree, this is seen as the determination if there is a third object, Fig. 9E shows more than 3 objects in the document object treetree); and 
based on determining that the third object is not on the visited list, adding the third object to the to-visit list (Kaandorp: [0097] teaches of traversing a tree node for node and determining if there is a child element and if there is a child node visiting the child node).
The motivation is the same claim 21.



Regarding claim 24, Dejean doesn’t appear to teach claim 24 however Hind teaches:
markup language document comprises an XML document and the first element comprises one or more XML tags (Fig. 6, item 605 teaches of an XML document).

Regarding claim 26, Dejean teaches:
The method of claim 1, comprising:

storing, on a non-transitory memory of the first computing device, the markup language document ([0032 ] Fig. 1 teaches of a document 22 being stored in memory the Computer, Fig. 1 item 20, which gets marked up from Fig. 3 to Fig 4 with markup language HTML).
Claim 27 is similar to claim 26 and rejected for similar reasons


Regarding claim 30, Dejean doesn’t teach claim 30, however Kaandorp teaches:
The method of claim 1, comprising:

traversing the object model, wherein each object of the object model is visited at least once during the traversing ([0088] teaches of traversing a DOM node for node).
The motivation is the same claim 21.

Regarding claim 31, Dejean teaches:
([0032] FN3, 3 is a scalar).

Claim 32 and 33 are similar to claim 31 and rejected for similar reasons

Regarding claim 34, Dejean teaches:
The method of claim 1, wherein the second markup language tag further comprises at least one element representing a type of the second object ([0032] includes an “a” tag, an “a” tag is used to link one page to another ).


Claim 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean US 2009/0046918 in view of Hind US 6,937, 204 in view of Kolam 9,225,583 in view of Kaandorp US 6,937, 204 in view of Alexander. 

Regarding claim 2, the cited prior art doesn’t teach claim 2, however Kolam teaches: 
The method of claim 1, further comprising: receiving a hypermedia application programming interface (API) method call; and 

sending the markup language document to a second computing device in response to the hypermedia API method call (Col. 7-8 teaches of a server sending a webpage in response to http requests/API method calls).  
 

Claim 15 is similar in scope to claim 2 and rejected for the same reasons.

Claim 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean US 2009/0046918 in view of Hind US 6,937, 204 in view of Berg US 2002/0184264 in view of Kaandorp US 6,937, 204. 

Regarding claim 4, Berg teaches: 
The method of claim 1, wherein the markup language document comprises at least one markup language tag corresponding to each object of the object model (Berg: [0004] teaches each node being an XML element i.e. a tag).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Berg before him before the invention was made, to modify the cited prior art to using XML tags for elements as taught by Berg to provide to have an flexible method of providing data over a network. One would further expect this combination would be performed at a reasonable expectation of success.

Regarding claim 5, Dejean teaches:
second markup language tag comprising the first object identifier is an HTML link ([0032] teaches of linking objects to each other using HTML tags).  


Claims 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean US 2009/0046918 in view of Hind US 6,904,562 in view of Kaandorp US 6,937, 204 in view of Alexander in view of internet publication, captured April 15, 2011, hereinafter “Electrofriends” https://web.archive.org/web/20120106062855/http://electrofriends.com/source-codes/software-programs/cpp-programs/cpp-data-structure/c-program-for-creation-and-traversal-of-a-binary-tree. 


Regarding claim 35, Electrofriends teaches:
35. (New) The method of claim 1, comprising; determining (using if statement) whether a third object referenced by the root object is on the to-visit list (Electrofriends teaches of creating an object of class tree node and creating the following tree 

    PNG
    media_image1.png
    408
    635
    media_image1.png
    Greyscale


After creating this object, the user calls different traversal methods as such in order post order preorder.    

void bst::preorder(tree_node *ptr)
{
	if(ptr!=NULL)
	{
		cout<<"  "<<ptr->data<<"     ";
		preorder(ptr->left);
		preorder(ptr->right);
	}
}
The post order has a determination if statement when they postorder gets to the 25 node it will recursively call the third node 15, this recursive call is adding it to the visit list.
); and

(after the traversal method calls the 50 node, a recursive call with be made with the left pointer of the node)  
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Electrofriends before him at the time of invention was made, to modify the cited prior art to include code for tree traversing as taught by Electrofriends a file as taught by Barrows for a predictable result of creating a program for creation of a traversal and to display elements of a tree (See Electrofriends, Pages 1-2)

Regarding claim 36, is similar in scope to claim 1 and rejected for similar reasons except for this language  


This language is probably inheritent in traversing, to make the rejection clearer, Electrofriends teaches:
determining that the first object references the second object;  (The post order has a determination if statement when they postorder gets to the 25 node it will recursively call the third node 15, this recursive call is adding it to the visit list.
)

determining whether the second object referenced by the first object is on a visited list that tracks objects of the object model that have already been visited during the traversal (Electrofriends has the code if(ptr!=NULL) to determine whether or not the second object is on the visit list);
after determining that the second object is not on the visited list, adding the second object to the to-visit list (after the traversal method calls the 50 node, a recursive call with be made with the left pointer of the node)  ;


void bst::preorder(tree_node *ptr)
{
	if(ptr!=NULL)
	{
		cout<<"  "<<ptr->data<<"     ";
		preorder(ptr->left);
		preorder(ptr->right);
	}
}
The post order has a determination if statement when they postorder gets to the 25 node it will recursively call the third node 15, this recursive call is adding it to the visit list.)
The motivation is the same as claim 35.

Regarding claim 37, Electrofriends teaches:
37. (New) The method of claim 36, further comprising adding the first object to the visited list based on the visiting the first object (After printing out cout<<"  "<<ptr->data<<"     ", the node is not visiting again).  

The motivation is the same as claim 35.



Regarding claim 38, Electrofriends teaches:
38. (New) The method of claim 36, further comprising: 

visiting the second object during the traversal of the object model (pgs 1-8 Teaches of making recursive calls to traverse a tree, the node 25 is the second node and it is visited with the code “preorder(ptr->left)” ; 


    PNG
    media_image1.png
    408
    635
    media_image1.png
    Greyscale


removing the second object from the to-visit list based on the visiting the second object (pgs 1-8 after this code printing the node to a display cout<<"  "<<ptr->data<<"     "; the system moves to the next objects with the lines: preorder(ptr->left); preorder(ptr->right);
 ); and 

(pgs 1-8 after this code printing the node to a display cout<<"  "<<ptr->data<<"     "; the system moves to the next objects with the lines: preorder(ptr->left), the node is visit and printed);.  
The motivation is the same as claim 35.



Regarding claim 39, Electrofriends teaches:

39. (New) The method of claim 38, further comprising: 

determining that the second object references a third object; 

determining whether the third object referenced by the second object is on the visited list; and 

after determining that the third object is not on the visited list, adding the third object to the to-visit list.  (pg. 1-8 similar rationale as claim 38)

The motivation is the same as claim 35.


Regarding claim 40, Electrofriends teaches:
40. (New) The method of claim 39, further comprising: determining whether any objects are on the to-visit list; and after determining that no objects are on the to-visit list, ending the traversal of the object model (pg. 1-8 if(ptr!=NULL) determines if there are any nodes left to visit.).

The motivation is the same as claim 35.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-0603, examiner Norris prefers interview agenda’s to be sent to Benjamin.Norris@Uspto.gov and to CC Cesar.paula@uspto.gov, but can also be sent to examiner Norris’ fax number.  The examiner can normally be reached on 12pm-6pm M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177